                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 20-cv-20265-BLOOM/Louis

NFL PROPERTIES LLC; FORTY NINERS
FOOTBALL COMPANY LLC; and KANSAS
CITY CHIEFS FOOTBALL CLUB, INC.,

       Plaintiffs,

v.

JOHN OR JANE DOES and JOHN DOE
COMPANIES 1-100,

      Defendants.
__________________________________/

               ORDER ON MOTION FOR DEFAULT FINAL JUDGMENT

       THIS CAUSE is before the Court upon Plaintiffs’, NFL Properties LLC (“NFLP”), Forty

Niners Football Company LLC (the “49ers Club”), and Kansas City Chiefs Football Club, Inc.

(the “Chiefs Club”) (collectively, “Plaintiffs”), Motion for Default Final Judgment, ECF No. [31]

(“Motion”). The Court has considered the Motion, the record in this case, the applicable law, and

is otherwise fully advised. For the reasons set forth below, the Motion is granted.

       On January 28, 2020, the Court entered an ex parte Temporary Restraining Order, Seizure

Order and Order to Show Cause, ECF No. [14] (the “January 28, 2020 Order”). Plaintiffs then

seized counterfeit items from Defendants James Anthony Dominic (January 30, 2020), Miriam

Dubon (January 31, 2020), David Lamont Ross (February 1, 2020) and Gerald A. Vailes (February

2, 2020), pursuant to the January 28, 2020 Order and served the Defendants with the Summons

and Verified Complaint. ECF Nos. [19], [20], [24-1]. The Court subsequently entered an Order

Granting a Preliminary Injunction, ECF No. [24].
                                                             Case No. 20-cv-20265-BLOOM/Louis


       Since being properly served, no Defendant has filed an Answer, appeared in this action,

contested Plaintiffs’ seizures, or otherwise pled or contested Plaintiffs’ lawsuit, and the time for

answering the Verified Complaint has expired. See ECF No. [26]. Indeed, the Clerk of the Court

entered default against Defendants James Dominic, Miriam Dubon, David Lamont Ross and

Gerald Vailes on March 6, 2020. ECF No. [29]. The record demonstrates that Plaintiffs have

provided adequate notice to Defendants and the United States Attorney for the Southern District

of Florida of their intent to dispose of the seized items. See ECF Nos. [5] and [31-1].

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.      This is an action for trademark counterfeiting arising under the Trademark Act of

1946, 15 U.S.C. §§ 1051, et seq., as amended by the Trademark Counterfeiting Act of 1984, Public

Law 98-473 (October 12, 1984), and the Prioritizing Resources and Organization for Intellectual

Property Act of 2007, H.R. 4279 (October 13, 2008) (the “Lanham Act”), and under the laws of

the State of Florida.

       2.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §§ 1331, 1332(a), and 1338(a) and (b); and 15 U.S.C. §§ 1116 and 1121. This Court has

jurisdiction, pursuant to the principles of supplemental jurisdiction and 28 U.S.C. § 1367, over

Plaintiffs’ claims arising under the laws of the State of Florida.

       3.      This Court has personal jurisdiction over Defendants James Dominic, Miriam

Dubon, David Lamont Ross and Gerald Vailes because each Defendant (a) transacted business

within the State of Florida; (b) moved counterfeit goods in interstate commerce; (c) committed

tortious acts in the State of Florida; and (d) injured Plaintiffs and the public in Miami-Dade County.

Accordingly, this Court has personal jurisdiction over Defendants pursuant to Florida Stat.

§§ 48.193(1)(a) and 48.193(2).




                                                  2
                                                              Case No. 20-cv-20265-BLOOM/Louis


        4.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 and 1400(a) in that

Defendants are entities or individuals subject to personal jurisdiction in this district. Further, venue

is appropriate because a substantial portion of the acts complained of herein were committed by

Defendants within this district.

        5.     Plaintiffs own and/or control the federal and Florida trademarks identified in the

registration certificates annexed as Exhibits 1, 2, and 3 to the Verified Complaint (collectively, the

“NFL Trademarks”).

        6.     Defendants James Dominic, Miriam Dubon, David Lamont Ross and Gerald Vailes

unlawfully, and without Plaintiffs’ authorization, offered for sale and/or sold merchandise and

tickets bearing counterfeits of the NFL Trademarks in Miami-Dade County in connection with the

Super Bowl LIV championship game. This conduct constitutes trademark counterfeiting in

violation of 15 U.S.C. §§ 1114-1117, and under the laws of the State of Florida.

        7.     As authorized under Federal Rule of Civil Procedure 55(b), default judgment is

entered for Plaintiffs and against Defendants James Dominic, Miriam Dubon, David Lamont Ross

and Gerald Vailes on Plaintiffs’ claims for trademark counterfeiting in violation of 15 U.S.C.

§§ 1114-1117, and under the laws of the State of Florida.

        8.     Plaintiffs may dispose of the counterfeit items seized pursuant to the January 28,

2020 Order from Defendants James Dominic, Miriam Dubon, David Lamont Ross and Gerald

Vailes by donating such items through third-party organizations or otherwise, or if reasonably

necessary, by destroying such items.

        9.     Plaintiffs’ bond in the amount of $75,000.00, filed January 29, 2020, is exonerated,

and the Clerk of the Court shall RELEASE the bond to Plaintiffs’ counsel.




                                                   3
                                                   Case No. 20-cv-20265-BLOOM/Louis


       DONE AND ORDERED in Chambers at Miami, Florida, this 30 day of March, 2020.




                                              ____________________________________
                                              BETH BLOOM
                                              UNITED STATES DISTRICT JUDGE




Copies to:

Counsel of Record

James Anthony Dominic
244 Biscayne Blvd.
Apt. 4208
Miami, FL

Miriam Dubon
137 E. Moltke
St. #3
Daly City, CA 94014

David Lamont Ross
2720 Marsh Road
Deland, FL 32724

Gerald Vailes
1085 Nelson Avenue
Apt. 1F
Bronx, NY 10452




                                          4
